NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ROCHESTER HOLMES,
                    Petitioner,

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
             ______________________

                      2014-3127
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-0831-13-0622-I-3.
                ______________________

              Decided: November 12, 2014
                ______________________

   ROCHESTER HOLMES, of Antioch, Tennessee, pro se.

    RUSSELL J. UPTON, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent. With him on
the brief were STUART F. DELERY, Assistant Attorney
General, ROBERT E. KIRSCHMAN, JR., Director, and
DEBORAH A. BYNUM and KENNETH M. DINTZER, Assistant
Directors.
2                                             HOLMES   v. OPM




                  ______________________

    Before LOURIE, SCHALL, and DYK, Circuit Judges.
PER CURIAM.
     Rochester Holmes appeals a decision of the Merit Sys-
tems Protection Board (“MSPB” or “Board”). The Board
affirmed the Office of Personnel Management’s (“OPM”)
decision to reduce Holmes’ retirement annuity benefits
pursuant to several federal statutes. Holmes argues that
prior settlement agreements with the United States
Postal Service (“USPS”) obligate OPM to grant him a full,
unreduced retirement annuity. Because these agree-
ments do not address retirement benefits, we affirm.
                       BACKGROUND
    Holmes, a United States Air Force veteran, was em-
ployed by the USPS beginning on June 10, 1974. Holmes
sued the USPS twice, once under Title VII of the Civil
Rights Act of 1964 (42 U.S.C. §§ 2000e et seq.) and once
under Section 504 of the Rehabilitation Act of 1973 (29
U.S.C. §§ 701 et seq.), resulting in two settlement agree-
ments dated October 31, 1994 (“the 1994 agreement”),
and May 26, 2004 (“the 2004 agreement”).
    Holmes retired in 2004. Thereafter, Holmes chal-
lenged the computation of the benefits that he received
after retirement. OPM eliminated Holmes’ credit for his
years of post-1956 military service in calculating his
retirement annuity because Holmes did not make the
required deposit prior to his retirement (5 U.S.C.
§§ 8332(c)(1)(A), (j)(1), (j)(2)(A), 8334(j)); offset Holmes’
retirement annuity by the proportion of monthly social
security payments attributable to Holmes’ federal service
after December 31, 1983 (5 U.S.C. § 8349(a)); and did not
use Holmes’ period of federal service from June 10, 1974,
through May 25, 1993, to compute his annuity because of
HOLMES   v. OPM                                            3




Holmes’ prior withdrawal from his retirement contribu-
tions (5 U.S.C. §§ 8334(d), 8342(a)). In a June 11, 2013,
final decision, OPM denied Holmes’ challenge.
    Holmes appealed to the MSPB. The administrative
judge (“AJ”) determined that the adjustments were re-
quired by law, and that the agreements did not provide
otherwise. The full Board denied Holmes’ petition for
review and affirmed the initial decision in a May 19, 2014,
final decision. See Holmes v. Office of Pers. Mgmt., No.
AT-0831-13-0622-I-3 (M.S.P.B. May 19, 2014). Holmes
appeals. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(9).
                        DISCUSSION
    Our review of the Board’s decision is limited in scope.
We may only set aside an agency’s “action, findings, or
conclusions” if they are “(1) arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law; (2)
obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence.” 5 U.S.C. § 7703(c).
    The crux of Holmes’ argument on appeal is that the
settlement agreements entitle him to a full, unreduced
retirement annuity notwithstanding statutes and regula-
tions to the contrary. The 1994 agreement does not
contain any provisions relating to retirement, and the
only provision of the 2004 agreement which in any way
concerns retirement provides as follows:
    The Complainant agrees that on October 6, 2004
    he shall either be deemed to have retired or volun-
    tarily resigned his employment with the Agency.
    The Agency agrees to provide Complainant’s at-
    torney with all necessary documents so that Com-
    plainant may apply for retirement from the
    Agency. Complainant agrees to tender his retire-
4                                           HOLMES   v. OPM




    ment application no later than August 1, 2004. In
    the event Complainant fails to tender his applica-
    tion for retirement, the Agency makes no repre-
    sentations that it will automatically place
    Complainant on a retired status. In the event
    Complainant fails to tender a properly executed
    application for retirement, Complainant acknowl-
    edges that the Agency may, at its sole discretion,
    deem Complainant to have voluntarily resigned
    his employment effective October 6, 2004.
App. 69. Holmes’ apparent contention is that he should
have received the retirement benefits set forth in calcula-
tions prepared during negotiation of the 2004 agreement.
Those calculations did not reduce his annuity. But this
cannot be used to alter the language of the agreements
here, which did not specify the amount of retirement
benefits and each included integration clauses. As the
Board properly found, neither settlement agreement
contains any language that exempts Holmes from the
relevant statutory requirements or entitles Holmes to a
full, unreduced annuity. 1 We have considered Holmes’
other contentions, and conclude that they are without
merit.
                      AFFIRMED
                          COSTS
    No costs.




    1  Under these circumstances, we do not determine
whether settlement agreements can provide for a greater
retirement annuity than provided for under applicable
law.